DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-16 in the reply filed on August 25, 2022 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 25, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elliptical suction cup of claim 6 and the conical cutting ring of claim 3 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claim 1, line 6 recites “the section cup and cutting ring being collapsible” should be “the section cup and the cutting ring being collapsible.”
Claim 17, line 6 recites “the suction cup and cutting ring being collapsible” should be “the section cup and the cutting ring being collapsible.”
(112b) Claim 17, line 13 recites “the second electrical ring” should be “the second electrical lead”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-10, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 8,702,698 B2).
Regarding claim 1, Keller discloses: a device for cutting a tissue (Abstract), the device comprising: a stem 62; a suction cup 67 connected to a distal end of the stem (Fig. 1); a cutting ring 60 coupled to the suction cup around an outer surface of the suction cup (Fig. 2, the outer surface is the underside of the suction cup Col. 6 lines 36-41) for excising a portion of the tissue abutting the outer surface of the suction cup (Col. 6 lines 34-53), the suction cup and cutting ring being collapsible (Col. 5 lines 60-65, Col. 9 lines 27-38); and one or more suction tubes 55, 65, 66 coupled to the suction cup at one or more points along an inner surface of the suction cup such that suction is provided to the suction cup via the one or more suction tubes and compresses the suction cup against the tissue (Col. 8 lines 4-17).
Regarding claim 2, the device of claim 1, wherein the cutting ring is a cylindrical cutting ring (Figs. 15-19).
Regarding claim 5, the device of claim 1, wherein the suction cup is circular (Fig. 1).
Regarding claim 6, the device of claim 1, wherein the suction cup is elliptical (Col. 6 line 47).
Regarding claim 8, the device of claim 1, further comprising a controller configured to provide suction to the suction cup via the one or more suction tubes (Col. 14, lines 51-64).
Regarding claim 9, the device of claim 1, wherein the one or more suction tubes include a first suction tube coupled to the suction cup at a first point along the inner surface of the suction cup and a second suction tube coupled to the suction cup at a second point along the inner surface of the suction cup (Col. 8 lines 4-13).
Regarding claim 10, the device of claim 1, further comprising a controller configured to provide a series of electrical discharges to the cutting ring via a first electrical lead and a second electrical lead (Col. 7, lines 23-66).
Regarding claim 17, Keller discloses: a device for cutting a tissue (abstract) comprising: a stem 62; a suction cup 67 connected to a distal end of the stem (Fig. 1); a cutting ring 60 coupled to the suction cup around an outer surface of the suction cup (Fig. 2) for excising a portion of the tissue abutting the outer surface of the suction cup (Col. 6 lines 34-53), the suction cup and cutting ring being reversibly collapsible (Col, 5 lines 60-65, Col. 9 lines 27-38); a first suction tube 55 coupled to the suction cup at a first point along an inner surface of the suction cup (Col. 8 lines 4-13), and a second suction 65 tube coupled to the suction cup at a second point along the inner surface of the suction cup (Col. 8 lines 4-13), such that suction is provided to the suction cup via the first suction tube and second suction tube and compresses the outer surface of the suction cup against the tissue (Col. 8 lines 4-17); and a first electrical lead and a second electrical lead coupled to the cutting ring (Col. 7, lines 53-57), the first electrical lead and the second electrical ring configured to provide an electrical discharge to the cutting ring (Col. 7, lines 23-44, 53-66).
Regarding claim 19, Keller discloses the device of claim 17. Keller also discloses: a controller configured to provide suction to the suction cup via the first suction tube and the second suction tube (Col. 14, lines 51-53).
Regarding claim 20, Keller discloses the device of claim 17. Keller also discloses: a controller configured to provide the electrical discharge to the cutting ring via the first electrical lead and the second electrical lead (Col. 7, lines 23-66).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Eggers (US 5,697,536).
Regarding claim 3, Keller discloses the device of claim 1. Keller fails to directly disclose: wherein the cutting ring is a conical cutting ring. 
In the same field of endeavor, before the effective filing date of the claimed invention, Eggers discloses: wherein the cutting ring is a conical cutting ring (Col. 10, lines 19-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the cutting ring of Keller as taught by Eggers (Col. 10, lines 19-34) to accommodate different applications with various shapes.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Gan (US 8,814,788 B2).
Regarding claims 7 and 18, Keller discloses the device of claims 1 and 17. Keller fails to directly disclose: a rigid extender coupled to the stem and configured to elongate the suction cup and the cutting ring for insertion of the device into an incision of the tissue. 
In the same field of endeavor, before the effective filing date of the claimed invention, Gan discloses: a rigid extender 127a (Col. 7 line 57-58) coupled to the stem 130 and configured to elongate the suction cup 100 and the cutting ring 110 for insertion of the device into an incision of the tissue (Col. 7 lines 53-65).
The language “the rigid extender coupled to the stem and configured to elongate the section cup and the cutting ring for insertion of the device into an incision of the tissue” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Gan meets the structural limitations of the claim, and the rigid extender is capable of elongating the suction cup and the cutting ring for insertion of the device into an incision of the tissue as disclosed in Col. 7 line 53-65. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Gan to have the rigid extender coupled to the stem and configured to elongate the section cup and the cutting ring for insertion of the device into an incision of the tissue as taught by Gan for the purpose of creating a longer area for insertion in thicker anatomies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Rachael Geiger/
Examiner
Art Unit 3771

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771